[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court has reviewed the minutes of the First Church for the following dates:
1. Undated — May Healy, Sec.
2. Undated — p. 2 discussing Ray Rogers
3. July 25, 1993
4. February 10, 1997 CT Page 1465
5. September 21, 1997
6. April 21, 1998
7. April 28, 1998
The court finds that the following minutes have materials not protected by privilege:
2. Undated — p. 2 regarding Ray Rogers
3. July 25, 1993 minutes
4. February 10, 1997 minutes
5. September 21, 1997 minutes
Copies of these minutes are being sent to Attorney McNamara. The others are being returned to Attorney Curran.
D. Michael Hurley, Judge Trial Referee